Case 0:20-cv-60885-RKA Document 34 Entered on FLSD Docket 07/22/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                          CASE NO. 20-60885-CIV-ALTMAN/HUNT

  BRANDON THOMPSON

         Plaintiff,

  v.

  FORT LAUDERDALE LAW GROUP
  SOUTH, PLLC,

        Defendant.
  ____________________________________/

                      ORDER SCHEDULING SETTLEMENT CONFERENCE

         THIS MATTER is before this Court upon referral of this matter for a settlement

  conference before a United States Magistrate Judge by the Honorable Roy K. Altman.

  See ECF No. 6. Accordingly, it is hereby

         ORDERED and ADJUDGED that a SETTLEMENT CONFERENCE in this matter

  is scheduled to be held before the undersigned commencing at 2:00 p.m.,1 Thursday,

  August 6, 2020, in the United States District Court for the Southern District of Florida.   At

  that time, the Parties shall use the AT&T Connect Audio Conference Monitor, available

  at https://teleconference.uc.att.com/ecm/.    The dial-in phone number is 888-273-3658

  and the meeting access code is 6319427. The Parties should contact Chambers

  immediately, at (954) 769-5470, if they experience any difficulties accessing the

  conference.




         1
            The parties should be prepared to engage in continuous settlement negotiations
  until either a resolution is reached or impasse declared.
Case 0:20-cv-60885-RKA Document 34 Entered on FLSD Docket 07/22/2020 Page 2 of 3



         1.       The Settlement Conference shall be attended by all parties, corporate

  representatives, and their counsel of record. Each side shall have a party representative

  present with full authority to negotiate and finalize any settlement agreement reached.

  Failure of a party representative with full and final authority to make and accept offers of

  settlement to attend this Conference may result in the undersigned’s sua sponte

  recommendation that sanctions be entered against the offending party.

         2.       In the event that a monetary settlement would be payable from proceeds of

  an insurance policy, a claims professional/representative(s) from the party’s insurer with

  full and final authority to authorize payment to settle the matter up to the full limits of the

  party’s policy(s) or the most recent demand, whichever is lower, shall also be present.

         3.       The parties shall each submit a brief Confidential Settlement Statement (not

  exceeding 5 pages)—outlining the outstanding issues, the party’s position, the results of

  any settlement negotiations held, and any other information which may be helpful—to

  hunt@flsd.uscourts.gov.     The statements shall be submitted to Chambers by 2:00 p.m.

  Monday, August 3, 2020.

         4.       The Conference will not be continued absent a written motion and a

  showing of compelling circumstances.

         5.       In the event this matter settles prior to the Conference, the parties shall

  immediately advise the undersigned’s chambers. Written confirmation of a settlement

  should also be sent to chambers at hunt@flsd.uscourts.gov.

         6.       The Conference shall be conducted without a court reporter and will not be

  tape recorded. All representations and statements made at the Conference shall remain

  confidential.



                                                2
Case 0:20-cv-60885-RKA Document 34 Entered on FLSD Docket 07/22/2020 Page 3 of 3



         8.      In the event that a party or corporate representative does not speak English,

  be aware that the Court does not provide an interpreter in civil cases. As a result, any

  need for an interpreter must be arranged for by the party requiring same. If an interpreter

  is required, it is that party’s obligation to obtain a certified interpreter and it is that party’s

  obligation to incur the cost for same.

         9.      Sanctions may be imposed for failure to follow any of the requirements of

  this Order.

         DONE and ORDERED at Fort Lauderdale, Florida this 22nd day of July 2020.




                                               _____________________________________
                                               PATRICK M. HUNT
                                               UNITED STATES MAGISTRATE JUDGE

  Copies furnished to:
  The Honorable Roy K. Altman
  All Counsel of Record




                                                  3
